No. 04-00-00520-CR
Everett HARTWELL,
Appellant
v.
The STATE of Texas,
Appellee
From the 186th District Court, Bexar County, Texas
Trial Court No. 1999-CR-0931
Honorable Sam Katz, Judge Presiding
Opinion by:	Catherine Stone, Justice
Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice
		Catherine Stone, Justice
Delivered and Filed:	April 25, 2001
AFFIRMED AS REFORMED
	Everett Hartwell complains that the trial court erred in its pronouncement of the judgment.
Hartwell argues that the trial court's judgment does not follow the plea bargain with the State.
According to the plea bargain, cause numbers 757943 and 757944 were to be dismissed and any
sentence in the instant case (cause number 1999-CR-0931) was to run concurrently with the
sentences in cause numbers 716064 and 718578.  
	It is apparent from the clerk's record and the reporter's record of the plea proceedings that
the trial court intended to honor the plea agreement.   The proper remedy in this case is for this court
to reform the trial court's judgment to reflect that Hartwell's sentence in 1999-CR-0931 is to run
concurrent with his sentences in cause numbers 716064 and 718578.  Cause numbers 757943 and
757944 were dismissed, making the issue involving them moot.  Once the judgment is reformed, the
basis for Hartwell's complaint is eliminated, and we can affirm the judgment as reformed.
	The trial court's judgment is reformed to reflect that the sentence in 1999-CR-0931 is to run
concurrent with the sentences in cause numbers 716064 and 718578.  As reformed, the trial court's
judgment is affirmed.   
							Catherine Stone, Justice
DO NOT PUBLISH